Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
2/8/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 2/8/22.
Claim 1, 5 and 6 are amended. 
Claims 4, 7 and 10 are canceled.
Claims 14 and 15 are newly added.
4.	Claims 1-3, 5-6, 8-9 and 11-15 are pending.

Allowable Subject Matter
5.	Claims 1-3, 5-6, 8-9 and 11-15 are allowed.
6.	Claims 1-3, 5-6, 8-9 and 11-15 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a memory chip comprising a storage module, wherein the storage module comprises a first and second storage array group, wherein the first and second storage array group comprises a plurality of first and second storage arrays respectively; pins located on a side of the 
	Prior art also does not disclose a memory chip comprising: a storage module, wherein the storage module comprises a first and second storage array groups, wherein the first and second storage array groups comprises a plurality of first and second storage arrays, respectively; pins located on a side of the first storage array group away from the second storage array group; a control module having four sides, wherein a first side and a second side are opposite to each other, a third side and a fourth side are opposite to each other, wherein the first storage array group is located at the first side and the second storage array group is located at the second side; a first connection electrically connecting the pins and the control module; and a second connection electrically connecting the control module with the first storage array group and the 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNIE C YOHA whose telephone number is (571)272-1799.  The examiner can normally be reached on M-F 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CONNIE C YOHA/Primary Examiner, Art Unit 2825